By the Court.
We have often declared our opinion, that the law does not require technical formality, or grammatical exactness in the state of demand, in the courts for the trial of small causes. If the plaintiff below had simply said, that he demanded $40 for damages done to his horse, it would have presented a different case, but here the circura*420stances aye set out: that the plaintiff let the defendant have the horse to ride to a particular place; that the defendant kept the horse two days longer than he had permission to keep him; and put out ope of his eyes, and foy this injury done his horse, the plaintiff demands ¿40 damages. This Tff'e think sufficient, therefore let Judgment be affirmed.